Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 1, 2015

                                      No. 04-15-00160-CV

                                   Genesis Tamara ULLOA,
                                           Appellant

                                                v.

                                   Juan Pablo RODRIGUEZ,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10118
                           Honorable Renee Yanta, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due June 7, 2015; however, the court granted an
extension of time to file the brief until July 7. Appellant, Genesis T. Ulloa, proceeding pro se,
has filed a motion requesting an additional sixty days to obtain legal counsel and properly brief
the appeal.

        Ulloa’s motion provides a reasonable explanation for the requested extension. We
therefore grant the motion and order Ulloa’s brief due September 7, 2015.

        Ulloa is advised that no further extensions of time will be granted. If her brief is not
filed by the date ordered, the appeal will be dismissed. See TEX. R. APP. P. 38.8(a); 42.3(c). If
Ulloa intends to hire legal counsel, she is advised to do so immediately. The court will not grant
any additional extension of time to enable new counsel to become familiar with the case.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of